

117 HJ 54 IH: Emergency Supplemental Appropriations Resolution, 2021
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 54IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. McCarthy (for himself, Mr. Scalise, Ms. Granger, Mr. Rogers of Alabama, and Mr. McCaul) submitted the following joint resolution; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedJOINT RESOLUTIONMaking an emergency supplemental appropriation for the fiscal year ending September 30, 2021, to provide funding to Israel for the Iron Dome defense system to counter short-range rocket threats. 
That the following sum is appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, and for other purposes, namely:Department of DefenseOperation and Maintenanceoperation and maintenance, defense-wide For an additional amount, $1,000,000,000, to remain available until September 30, 2023, which shall be for the Secretary of Defense to provide to the Government of Israel for the acquisition, enhancement, maintenance, and sustainment of the Iron Dome defense system to counter short-range rocket threats: Provided, That nothing under this heading may be construed to apply to previously appropriated funds for the procurement of Iron Dome: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)). 
This resolution may be cited as the Emergency Supplemental Appropriations Resolution, 2021. 